337 F.2d 383
POLYMER PROCESSES, INC., Plaintiff-Appellant,v.CADILLAC PLASTIC & CHEMICAL CO., Inc., Defendant-Appellee.
No. 15645.
United States Court of Appeals Sixth Circuit.
November 2, 1964.

1
John T. Synnestvedt, Philadelphia, Pa., William P. Cole, Philadelphia, Pa., on brief; Whittemore, Hulbert & Belknap, Detroit, Mich., Synnestvedt & Lechner, Philadelphia, Pa., of counsel, for appellant.


2
Charles J. Merriam, Chicago, Ill., Basil P. Mann, Chicago, Ill., on brief; Merriam, Smith & Marshall, Chicago, Ill., Cullen, Sloman & Cantor, Detroit, Mich., of counsel, for appellee.


3
Before PHILLIPS and EDWARDS, Circuit Judges, and PRETTYMAN,1 Senior Circuit Judge.


4
ORDER AFFIRMING JUDGMENT OF THE DISTRICT COURT.


5
This is an action for patent infringement, involving the continuous production of large diameter rod stock from nylon, on appeal from the United States District Court for the Eastern District of Michigan, Southern Division. The District Judge, the Honorable Talbot Smith, rendered a comprehensive opinion holding that the claims of patent asserted by plaintiff are invalid for lack of patentable invention and have not been infringed by defendant. The case has been presented to this court upon briefs and oral argument.


6
Upon consideration, we find no error in the judgment of the District Court. It is ordered that the judgment of the District Court be and hereby is affirmed upon the basis of the opinion of the District Judge reported in 220 F. Supp. 563.



Notes:


1
 Senior Circuit Judge E. BARRETT PRETTYMAN of the District of Columbia Circuit, sitting by designation